UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from Commission File number 000-53318 CULTURE MEDIUM HOLDINGS CORP. (Exact name of registrant as specified in its charter) Nevada 98-0560939 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2ebble Rd, Suite 100, Las Vegas, NV 89123 (Address of principal executive offices) 702-331-6800 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Small reporting company [ X ] (Do not check if a small reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [ X ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: November 4, 2011: 30,584,204 common shares 1 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Consolidated Balance Sheets as at September 30, 2011 and March 31, 2011 4 Consolidated Statements of Operations For the three months and six months ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows For the six months ended September 30, 2011 and 2010 6 Notes to the Consolidated Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 15 ITEM 4. Controls and Procedures 15 PART II. OTHER INFORMATION 15 ITEM 1. Legal Proceedings 15 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 ITEM 3. Defaults Upon Senior Securities 15 ITEM 4. [Removed and Reserved] 15 ITEM 5. Other Information 16 ITEM 6. Exhibits 16 SIGNATURES . 17 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying consolidated balance sheets of Culture Medium Holdings Corp. at September 30, 2011 (with comparative figures as at March 31, 2011) and the consolidated statements of operations for the three and six months ended September 30, 2011 and 2010 and the consolidated statements of cash flows for the six months ended September 30, 2011 and 2010, have been prepared by our company’s management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended September 30, 2011 are not necessarily indicative of the results that can be expected for the year ending March 31, 2012. 3 CULTURE MEDIUM HOLDINGS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET Unaudited Sept. 30 March 31 ASSETS Current Assets Cash $
